Per Curiam.

Defendants were not insurers of the safety of persons using the backyard. The sink over which plaintiff fell when she stepped backwards was a large and conspicuous object, readily observable, and was not an obstruction in the path of anyone using the yard for ordinary purposes. It did not constitute a nuisance or a trap. The unfortunate accident which occurred in broad daylight was undoubtedly caused by plaintiff’s failure to look before she stepped backwards and fell. Defendants have not been shown to be guilty of any actionable negligence.
The judgment and the order should, accordingly, be reversed, with costs, and the complaint dismissed, with costs.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Judgment and order unanimously reversed, with costs, and the complaint dismissed, with costs.